DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al (USP 4478276) in view of Auger (USP 8852544) hereinafter referred to as Rosenbaum and Auger, respectively.
Regarding Claim 1, Rosenbaum discloses a heat exchanger comprising: 
a low temperature side channel through which low temperature liquid helium flows (C2); 
a high temperature side channel through which high temperature liquid helium flows (C1); and 
a thermal conduction unit that conducts heat from the high temperature side channel to the low temperature side channel (shown in figure 2), wherein the thermal conduction unit has: 
a partition member that separates the high temperature side channel and the low temperature side channel from each other (4); and 
a thermal resistance reduction unit that reduces the thermal resistance between the partition member and the liquid helium (32 and 32’), and wherein the thermal resistance reduction unit has a porous body (“a sintered spongy layer of fine thermally-conductive particles”, abstract). Although Rosenbaum discloses fine metal particles of silver, Rosenbaum fails to disclose a porous body having nano-size pores and fine metal particles having higher thermal conductivity than that of the porous body.
Auger, also drawn to a thermal conduction layer (“The present invention finally relates to the use of a porous silica particle according to the invention in fields such as catalysis, printing, filtration, painting, polymerization, heat exchange”, underline for emphasis, col. 10 ll. 3-6), teaches a porous body (“porous silica nanoparticles”, ¶ [125]) having nano-size pores and silver (“The spherical nanoparticles located outside of an agglomerate are rich in Ag”, ¶ [127]) having higher thermal conductivity than that of the porous body (it is known that silver contains a higher thermal conductivity than silica or silicates).
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a heat exchange layer of silver with a heat exchange layer of silver and a porous body; further the prior art to Auger teaches combining porous silica particles with silver is known as a heat exchange layer (see rejection above).  Therefore, since modifying the prior art to Rosenbaum with having a heat exchange layer with silver and silica, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Auger there will be reasonable expectations of success, it would have been obvious to have modified the invention of Rosenbaum by having a heat exchange layer with silver and porous silica particles in order to for the layer to have an increased level of absorbency.
Regarding Claim 3, Rosenbaum further discloses the thermal resistance reduction unit has a thickness in a range of 1 to 1000 µm (“The sponge thickness was 0.5 mm yielding a contact area of 10 m.sup.2 with each fluid stream”, col. 5 ll. 60-61).
Regarding Claim 4, a modified Rosenbaum further teaches the porous body is a particle in which through holes are formed as the pores (“homogeneous porosity in the silica particles and to introduce a nanoscale regular porosity into silica-based spherical particulate materials and especially nanoparticulate materials, the size of which is advantageously less than 100 nm. Specifically, the removal of the hydrophilically labile pore-forming agent creates ordered and uniform pores having, advantageously, diameters of less than 10 Å”, col. 2 ll. 57-64 of Auger).
Regarding Claim 5, a modified Rosenbaum further teaches the through holes (previously taught by Auger, see the rejections of Claims 1 and 4) have a diameter  (see col. 2 ll. 57-64) that allows helium to exist as a liquid inside the through holes.
Regarding Claim 5, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 5 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “that allows helium to exist as a liquid inside the through holes”, the invention as taught by the combined teachings of Rosenbaum and Auger are deemed fully capable of performing such function. Auger teaches a nanoporous silica particle that is capable of containing a liquid. Therefore, the claim limitations are met by the combination of the references put forth in this action.
Regarding Claim 7, a modified Rosenbaum further teaches the porous body are silicate particles whose average particle size is in a range of 50 to 20000 nm (“Advantageously, the silica particles according to the invention have an average size of less than or equal to 100 nm, especially less than or equal to 80 nm, in particular less than or equal to 60 nm and, even, of the order of 40 nm (i.e. 40.+-.10 nm)”, col. 3 ll. 54-59). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)
Regarding Claim 9, Rosenbaum further discloses the fine metal particles are silver particles whose average particle size is in a range of 50 to 100000 nm (“sintered silver particles having a particle size of less than 1,000 Å, preferably 700 Å”, col. 2 ll. 51-52).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al (USP 4478276) in view of Auger (USP 8852544) as applied in Claims 1, 3-5, 7 and 9 above and in further view of Hancu et al. (USP 9375710), hereinafter referred to as Hancu.
Regarding Claim 2, although a modified Rosenbaum further teaches the thermal resistance reduction unit contains a compact of the porous body (previously taught by Auger in the rejection of Claim 1, being porous silica nanoparticles) and the fine metal (“a sintered spongy layer of fine thermally-conductive particles”, abstract of Rosenbaum) particles in an agglomerate (see figure 3 of Auger), wherein Rosenbaum discloses sintering silver particles, a modified Rosenbaum fails to explicitly disclose sintering to form the compact.
Hancu, also drawn to combining fine metal particles (silver, see col. 6 ll. 35-41) and silica (see col. 5 ll. 54-55) teaches an agglomerate is equivalent with sintering (“The particles may be agglomerates, a sintered mass, a surface coating on a support, or the like”, col. 6 ll. 21-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a modified Rosenbaum with the compaction being formed of sintering as taught by Hancu, the motivation being that sintering is a well-known and simple process for forming particle bonds and requires minimal heating equipment for reduced labor.         
Further, in product-by-process claims, as in Claim 2, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 2, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “sintered” are drawn to methods of production and not the structural aspects of the instant invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al (USP 4478276) in view of Sager (USP 7045205) hereinafter referred to as Rosenbaum and Sager, respectively.
Regarding Claim 1, Rosenbaum discloses a heat exchanger comprising: 
a low temperature side channel through which low temperature liquid helium flows (C2); 
a high temperature side channel through which high temperature liquid helium flows (C1); and 
a thermal conduction unit that conducts heat from the high temperature side channel to the low temperature side channel (shown in figure 2), wherein the thermal conduction unit has: 
a partition member that separates the high temperature side channel and the low temperature side channel from each other (4); and 
a thermal resistance reduction unit that reduces the thermal resistance between the partition member and the liquid helium (32 and 32’), and wherein the thermal resistance reduction unit has a porous body (“a sintered spongy layer of fine thermally-conductive particles”, abstract). Although Rosenbaum discloses fine metal particles of silver, Rosenbaum fails to disclose a porous body having nano-size pores and fine metal particles having higher thermal conductivity than that of the porous body.
Sager, also drawn to a thermal conduction layer (“Alternatively, the materials 306, 308 may participate in physical reactions, such as light absorption, charge-splitting, light emission, charge transfer, charge storage, electrical or thermal conduction and the like, taking place within the pores 304”, col. 2 ll. 32-36), teaches a porous body having nano-size pores (see abstract) and metal (“The central element X may be a metal, particularly a transition metal such as, e.g., Ag, Au, Cd, Co, Cr, Cu, Fe, Ir, Mn, Mo, Nb, Ni, Sr, Ta, Ti, V, W, Y, Zn, Zr, etc. Other suitable central elements X include Al, B, Ba, Ce, Ge, Hf, In, La, Pb, Os, Se, Si, Sn, Sr, or Va. The covalent metal complexes can be metal alkoxides and/or metal halides nitrides etc, including e.g., tetramethylorthosilicate, tetraethylorthosilicate”… and the mesoporous template is made of SiO2 (silica), col. 3 ll. 56-63 and “In another example, materials 306, 308 include a non-reactive metal such as gold or silver or other non-reactive material”, col. 2 ll. 57-59) having higher thermal conductivity than that of the porous body (it is known that silver contains a higher thermal conductivity than silica or silicates).
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a heat exchange layer of silver with a heat exchange layer of silver and a porous body; further the prior art to Sager teaches combining porous silica particles with silver is known as a heat exchange layer (see rejection above).  Therefore, since modifying the prior art to Rosenbaum with having a heat exchange layer with silver and silica, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Sager there will be reasonable expectations of success, it would have been obvious to have modified the invention of Rosenbaum by having a heat exchange layer with silver and porous silica particles in order to transfer heat emanating from the working fluid.
Regarding Claim 4, a modified Rosenbaum further teaches the porous body is a particle in which through holes are formed as the pores (“a porous body having”, col. 2 ll. 37-40 of Sager).
Regarding Claim 5, a modified Rosenbaum further teaches the through holes (previously taught by Sager, see the rejections of Claims 1 and 4) have a diameter (see col. 2 ll. 37-40 of Sager) that allows helium to exist as a liquid inside the through holes.
Regarding Claim 5, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 5 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “that allows helium to exist as a liquid inside the through holes”, the invention as taught by the combined teachings of Rosenbaum and Sager are deemed fully capable of performing such function. Sager teaches a nanoporous silica particle that is capable of containing a liquid. Therefore, the claim limitations are met by the combination of the references put forth in this action.
	Regarding Claim 6, a modified Rosenbaum further teaches the porous body has an average pore diameter in a range of 2 to 30 nm (“A characteristic dimension of the pores 304 (e.g., pore diameter or center-to-center pore spacing) is between about 1 nm and 50 nm. In a preferred embodiment, the pores 304 are substantially straight in at least one direction”, col. 2 ll. 37-40 of Sager). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I).

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al (USP 4478276) in view of Takeuchi et al. (US PG Pub. 20160223229) and in further view of Piao (Translation of Chinese Patent CN105762291A) hereinafter referred to as Rosenbaum, Takeuchi and Piao respectively.
Regarding Claim 1, Rosenbaum discloses a heat exchanger comprising: 
a low temperature side channel through which low temperature liquid helium flows (C2); 
a high temperature side channel through which high temperature liquid helium flows (C1); and 
a thermal conduction unit that conducts heat from the high temperature side channel to the low temperature side channel (shown in figure 2), wherein the thermal conduction unit has: 
a partition member that separates the high temperature side channel and the low temperature side channel from each other (4); and 
a thermal resistance reduction unit that reduces the thermal resistance between the partition member and the liquid helium (32 and 32’), and wherein the thermal resistance reduction unit has a porous body (“a sintered spongy layer of fine thermally-conductive particles”, abstract). Although Rosenbaum discloses fine metal particles of silver, Rosenbaum fails to disclose a porous body having nano-size pores and fine metal particles having higher thermal conductivity than that of the porous body.
Takeuchi, also drawn to a thermal conduction layer, teaches a porous body (23, “particles” and “silica gel” being of particle form as shown in figure 5) having pores and a sintered metal (22) having higher thermal conductivity than that of the porous body (it is known that metals such as copper contains a higher thermal conductivity than silica). Further, Piao, also drawn to a combination of silver and silica particles, teaches that it is well-known for silica gel particles to comprise nano-size pores (“porous nano-particles (silica gel)”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Rosenbaum a porous body having nano-size pores and fine metal particles having higher thermal conductivity than that of the porous body, as taught by Takeuchi and Piao, the motivation being to allow for absorption of the refrigerant and to “provide an adsorber that can improve heat conductivity at both of an inner side and an outer side of a heat medium tube”.    
Regarding Claim 2, a modified Rosenbaum further teaches the thermal resistance reduction unit is a sintered compact of the porous body (previously taught by Takeuchi and Piao in the rejection of Claim 1, being porous silica nanoparticles) and the fine metal particles (“a sintered spongy layer of fine thermally-conductive particles”, abstract of Rosenbaum). Takeuchi teaches the layer being formed comprising the silica gel particles and the metal particles by sintering (see abstract).
Further, in product-by-process claims, as in Claim 2, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 2, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “sintered” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 3, Rosenbaum further discloses the thermal resistance reduction unit has a thickness in a range of 1 to 1000 µm (“The sponge thickness was 0.5 mm yielding a contact area of 10 m.sup.2 with each fluid stream”, col. 5 ll. 60-61).
Regarding Claim 4, a modified Rosenbaum further teaches the porous body is a particle in which through holes are formed as the pores (see the rejection of Claim 1, wherein Takeuchi and Piao teach the porous body having pores).
Regarding Claim 5, a modified Rosenbaum further teaches the through holes (previously taught by Takeuchi and Piao, see the rejections of Claim 1) have a diameter  (“the diameter of the thin hole formed in nano-particles 20, can 9-11nm is formed”, as taught by Piao) that allows helium to exist as a liquid inside the through holes.
Regarding Claim 5, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and a claim having a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 5 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “that allows helium to exist as a liquid inside the through holes”, the invention as taught by the combined teachings of Rosenbaum, Takeuchi and Piao are deemed fully capable of performing such function. Takeuchi teaches a silica gel and Piao teaches that silica gel particles are nanoporous capable of containing a liquid. Therefore, the claim limitations are met by the combination of the references put forth in this action.
	Regarding Claim 6, a modified Rosenbaum further teaches the porous body has an average pore diameter in a range of 2 to 30 nm (“the diameter of the thin hole formed in nano-particles 20, can 9-11nm is formed”, as taught by Piao). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I).


Regarding Claim 7, a modified Rosenbaum further teaches the porous body are silicate particles whose average particle size is in a range of 50 to 20000 nm. Takeuchi and Piao teach the utilization of porous nano silica gel particles.   
A modified Rosenbaum teaches the claimed invention except for silicate particles whose average particle size is in a range of 50 to 20000 nm. It would have been obvious matter of design choice to have silicate particles whose average particle size is in a range of 50 to 20000 nm, since such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (A).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 9, Rosenbaum further discloses the fine metal particles are silver particles whose average particle size is in a range of 50 to 100000 nm (“sintered silver particles having a particle size of less than 1,000 Å, preferably 700 Å”, col. 2 ll. 51-52).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum et al (USP 4478276) in view of Takeuchi et al. (US PG Pub. 20160223229) in further view of Piao (Translation of Chinese Patent CN105762291A) as applied in Claims 1-7 and 9 above and in further view of Joung et al. (US20120225003) hereinafter referred to as Joung.
	Regarding Claim 8, a modified Rosenbaum further teaches a specific area of the porous body (previously taught by Takeuchi and Piao in the rejection of Claim 1, wherein Takeuchi teaches silica gel and Piao teaches nano-size pores), a modified Rosenbaum fails to disclose the specific area is 600 m2/g or more.
	Joung teaches silica gel having a specific area being 600 m2/g or more (“Silica gel…. particles in which fine pores are connected to each other to constitute a rigid net structure…specific surface area of 600 m.sup.2/g or more…silica gel has a wide surface area, silica gel has very high absorption” ¶ [5]). 
A modified Rosenbaum fails to explicitly disclose the porous body having a specific area being 600 m2/g or more. Since a modified Rosenbaum does disclose that the porous body has a specific area, the threshold of the specific area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the larger the specific area of the porous body the smaller the pores, thereby limiting the absorption capability and vice versa. Therefore, since the general conditions of the claim, i.e. that silica gel is made up of pores and contains a specific area, were disclosed in the prior art by a modified Rosenbaum, and the claimed range is found in the prior art in Joung, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the silica gel particles taught by Takeuchi and Piao with a specific area being 600 m2/g or more in order to increase conduction through the particles while limiting absorption. See MPEP 2144.05 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763